                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:17-cv-50-FDW

CHRISTOPHER LEE MICHELSON,                )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                          ORDER
                                          )
VAN DUNCAN, et al.,                       )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on the pro se Plaintiff’s pro se Motion Contesting

Filing Fee, (Doc. No. 196). He claims that prison officials are holding back funds from his prison

account, which his father funds from his social security payments, for the filing fee. This has

resulted in decreased access to commissary.

       Plaintiff filed this pro se Motion while represented by counsel, and counsel has not adopted

the Motion. Therefore, the Motion is not properly before the Court and will be stricken. See

McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (noting there is no constitutional right to a “hybrid

representation” in which defendant is represented both by himself and by counsel); Cain v. Peters,

972 F.2d 748, 750 (7th Cir.1992) (representation by counsel and self-representation are mutually

exclusive entitlements in light of McKaskle).

       Even if the Motion was properly before the Court it would be denied. The Prison Litigation

Reform Act (“PLRA”) provides that, “if a prisoner brings a civil action … in forma pauperis, the

prisoner shall be required to pay the full amount of the filing fee….” 28 U.S.C. § 1915(b)(1). Thus,

the PLRA “makes prisoners responsible for their filing fees the moment the civil action or appeal

is filed, … [and] by filing the complaint or notice of appeal, the prisoner waives any objection to

                                                 1
the fee assessment by the district court.” McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir.

1997) (citation omitted), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007); see

also Goins v. Decaro, 241 F.3d 260, 262 (2d Cir. 2001) (“we are not at liberty to read into the

PLRA judicial authority to cancel remaining indebtedness for withdrawn appeals.”); Williams v.

Roberts, 116 F.3d 1126, 1127 (5th Cir. 1997) (“the filing fee is to be assessed for the privilege of

initiating an appeal, without regard to the subsequent disposition of the matter.”). Plaintiff is still

required to pay the full filing fee even though the action has been dismissed. Therefore, the Motion

would be denied even if it was properly before the Court. See McGore, 114 F.3d at 607; 28 U.S.C.

§ 1915(b)(1).

       IT IS THEREFORE ORDERED that Plaintiff’s pro se Motion Contesting Filing Fee,

(Doc. No. 196), is STRICKEN and, alternatively, DENIED.


                                                      Signed: March 14, 2020




                                                  2
